United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40858
                        Conference Calendar



MEDI-EQUIP SALES & RENTALS/HEALTHCARE MEDICAL;
KEITH O. IRBY, Individually and Sole Owner,

                                    Plaintiffs-Appellants,

versus

TOMMY THOMPSON, SECRETARY, DEPARTMENT OF HEALTH
AND HUMAN SERVICES; BLUE CROSS BLUE SHIELD TEXAS-
DALLAS; DR. COLEMAN, Chief Executive Officer;
BARBARA HARVEY, Supervisor; LINDA PARKER, Supervisor;
RHONDA RICHARDSON, Program Compliance; HEALTH CARE
FINANCE ADMINISTRATION (CMS)-DALLAS; DAVE McNALLY,
Deputy Director-Baltimore; SUSAN McLAUGHLIN,
Supervisor-Dallas; MAGDA FLORES, Assistant-Dallas (R);
JERRY SCONCE, Director-Dallas (R),

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-03-CV-316
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Keith O. Irby, a Texas resident, filed this pro se civil

action on behalf of his company, Medi-Equip Sales & Rentals,

against the captioned defendants, seeking to recover millions of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40858
                               -2-

dollars from the defendants for medical-equipment sales that

he alleges were lost because the defendants fraudulently caused

him to be prosecuted and convicted for mail fraud in 1989.

The district court dismissed the action sua sponte pursuant to an

August 23, 2002, sanction order in Irby’s criminal case, No. 88-

CR-308-ALL, which prevented him from filing in the district court

for the Southern District of Texas any action that “relates to

his criminal case.”

     The district court did not abuse its discretion in

dismissing the instant lawsuit pursuant to the sanction order.

See Gelabert v. Lynaugh, 894 F.2d 746, 747-48 (5th Cir. 1990).

Irby has alleged in this action that the allegedly fraudulent

conviction directly caused the harm for which he seeks redress.

The action is thus directly related to his criminal action.

     Irby’s “Answer to Request for Corporate Counsel,” construed

as a request on behalf of Medi-Equip to proceed without a

licensed attorney, is DENIED as unnecessary.

     The judgment of the district court is AFFIRMED.